                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *
                                                  *
                 v.                               *    CRIMINAL NO. TDC-19-0030
                                                  *
NOAH HERSHEL HARRIS                               *
                                                  *
                                                  *
                                               *******

                                    JOINT STATUS REPORT

       The United States of America, by and through its attorneys, having conferred with counsel

for the Defendant as to all of these points, hereby files this Joint Status Report, as requested in the

Court’s Pretrial Scheduling Order dated May 22, 2019 1 (ECF No. 18):

       1.       Negotiations: The Defense expects to present a signed plea agreement to the Court

within the next few days. The parties will contact the Court this week to schedule a rearraignment

when an agreement is signed.

       2.       Speedy Trial Clock: The Court previously excluded time between: (1) February

12, 2019 and May 20, 2019 (ECF No. 13); and (2) May 20, 2019 and June 10, 2019 (ECF No. 18).

The clock is currently running as of June 11, 2019.       Thus, there are 69 days left on the clock.

       3.       Trial Days: If this case goes to trial, the parties estimate that trial would last four

days or less.

       4.       Trial Calendar Availability between September 2019 and February 2020: The




1 The parties request that the Court accept this late filing. The parties were hopeful that a
signed agreement would be tendered by June 10, 2019 and there would be no need to review
coordinate availability for trial dates and file this joint status. As set forth in No. 1, above, the
parties nevertheless expect that an agreement will be reached this week.
                                                    1
parties are available on the following dates to commence a four day trial:

           a. January 28, 2020

           b. February 4, 2020

           c. February 11, 2020

           d. February 18, 2020

           e. February 25, 2020



                                                 Respectfully submitted,

                                                 Robert K. Hur
                                                 United States Attorney
                                                 District of Maryland

                              By:                     /s/
                                                 Timothy F. Hagan, Jr.
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 District of Maryland




                                                2
